J-S62003-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    SUZANNE LUCY SCHOFF

                             Appellant                No. 930 MDA 2017


               Appeal from the PCRA Order Entered May 24, 2017
                  In the Court of Common Pleas of York County
                Criminal Division at No: CP-67-CR-0005312-2003


BEFORE: STABILE, MOULTON, and STRASSBURGER,* JJ.

MEMORANDUM BY STABILE, J.:                       FILED DECEMBER 15, 2017

        Appellant Suzanne Lucy Schoff, pro se, appeals from the May 24, 2017

order entered in the Court of Common Pleas of York County (“PCRA court”),

which dismissed as untimely her serial petition for collateral relief under the

Post Conviction Relief Act (the “PCRA”), 42 Pa.C.S.A. §§ 9541-46.        Upon

review, we affirm.

        The facts and procedural history underlying this case are undisputed.1

Briefly, following a jury trial, Appellant was convicted—for her role in the

murder of her ex-husband, Frank L. Schoff III—of first-degree murder and


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1 We need not recite the full facts giving rise to this appeal as they are not
relevant for purposes of disposition.
J-S62003-17



criminal conspiracy to commit first-degree murder.2 On October 15, 2004,

the trial court sentenced her to life imprisonment without parole.3 Appellant

timely appealed to this Court. On November 2, 2006, a panel of this Court

affirmed her judgment of sentence. See Commonwealth v. Schoff, 911

A.2d 147, 162 (Pa. Super. 2006). Appellant did not petition for allowance of

appeal. As a result, Appellant’s sentence became final on December 4, 2006.

        On November 30, 2007, Appellant filed timely her first PCRA petition,

which the PCRA court denied on September 16, 2008. A panel of this Court

affirmed the PCRA court’s denial of her petition on November 20, 2009. See

Commonwealth v. Schoff, 988 A.2d 730 (Pa. Super. 2008) (unpublished

memorandum). Our Supreme Court denied Appellant’s petition for allowance

of appeal. See Commonwealth v. Schoff, 995 A.2d 353 (Pa. 2010).

        On August 16, 2012, Appellant, pro se, filed her second PCRA petition,

which the PCRA court denied as untimely. On December 22, 2016, Appellant,

pro se, filed her third—the instant—PCRA petition, asserting ineffective

assistance of counsel claims.           The PCRA court appointed counsel who

eventually filed a no-merit letter pursuant to Commonwealth v. Turner, 544

A.2d 927 (Pa. 1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa.

Super. 1988) (en banc) and petitioned to withdraw from the case. The PCRA

court granted counsel’s petition on February 16, 2017. Thereafter, following
____________________________________________


2   18 Pa.C.S.A. §§ 2502(a) and 903.
3The trial court also sentenced Appellant to a consecutive term of 240 to 480
months in prison for conspiracy to commit first-degree murder.

                                           -2-
J-S62003-17



the PCRA court’s issuance of a Pa.R.Crim.P. 907 notice of its intent to dismiss

the petition without a hearing, the PCRA court denied Appellant PCRA relief on

May 24, 2017. Appellant timely appealed to this Court.

       On appeal,4 Appellant presents two issues for our review, reproduced

here verbatim:

       [I.] Did court err in finding attorney Korey Leslie failure to file a
       Petition for Allowance with the Pennsylvania Supreme Court?

       [II.] Has the P.C.R.A. Court erroneously determined that the
       P.C.R.A. filed by appellant was untimely?

Appellant’s Brief at v (sic).

       As a threshold matter, we must determine whether the court erred in

dismissing as untimely Appellant’s PCRA petition.        The PCRA contains the

following restrictions governing the timeliness of any PCRA petition.

       (b) Time for filing petition.--

       (1) Any petition under this subchapter, including a second or
       subsequent petition, shall be filed within one year of the date the
       judgment becomes final, unless the petition alleges and the
       petitioner proves that:

              (i) the failure to raise the claim previously was     the
              result of interference by government officials with   the
              presentation of the claim in violation of             the
              Constitution or laws of this Commonwealth or          the
              Constitution or laws of the United States;

              (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence; or

____________________________________________


4“In PCRA proceedings, an appellate court’s scope of review is limited by the
PCRA’s parameters; since most PCRA appeals involve mixed questions of fact
and law, the standard of review is whether the PCRA court’s findings are
supported by the record and free of legal error.” Commonwealth v. Pitts,
981 A.2d 875, 878 (Pa. 2009) (citation omitted).

                                           -3-
J-S62003-17


             (iii) the right asserted is a constitutional right that was
             recognized by the Supreme Court of the United States
             or the Supreme Court of Pennsylvania after the time
             period provided in this section and has been held by
             that court to apply retroactively.

      (2) Any petition invoking an exception provided in paragraph (1)
      shall be filed within 60 days of the date the claim could have been
      presented.

      (3) For purposes of this subchapter, a judgment becomes final at
      the conclusion of direct review, including discretionary review in
      the Supreme Court of the United States and the Supreme Court
      of Pennsylvania, or at the expiration of time for seeking the
      review.

42   Pa.C.S.A.    §   9545(b).     Section    9545’s   timeliness   provisions   are

jurisdictional.   Commonwealth v. Ali, 86 A.3d 173, 177 (Pa. 2014).

Additionally, we have emphasized repeatedly that “the PCRA confers no

authority upon this Court to fashion ad hoc equitable exceptions to the PCRA

time-bar in addition to those exceptions expressly delineated in the Act.”

Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003) (citations

omitted).

      Here, as stated earlier, the record reflects Appellant’s judgment of

sentence became final on December 4, 2006. See 42 Pa.C.S.A. § 9545(b)(3);

Pa.R.A.P. 903(a). Because Appellant had one year from December 4, 2006,

to file her PCRA petition, the current filing is facially untimely given it was filed

on December 22, 2016, nearly a decade later.

      The one-year time limitation, however, can be overcome if a petitioner

alleges and proves one of the three exceptions set forth in Section

9545(b)(1)(i)-(iii) of the PCRA. Here, Appellant has failed to allege, let alone

prove, any exceptions to the one-year time bar. Accordingly, the PCRA court


                                        -4-
J-S62003-17



did not err in dismissing as untimely Appellant’s instant, her third, PCRA

petition for want of jurisdiction.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2017




                                     -5-